
	

114 HR 3851 IH: Chiropractic Membership in the Public Health Service Commissioned Corps Act of 2015
U.S. House of Representatives
2015-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3851
		IN THE HOUSE OF REPRESENTATIVES
		
			October 28, 2015
			Mr. Gene Green of Texas introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to authorize appointment of Doctors of Chiropractic to
			 regular and reserve corps of the Public Health Service Commissioned Corps,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Chiropractic Membership in the Public Health Service Commissioned Corps Act of 2015. 2.Doctors of Chiropractic in the Public Health Service Commissioned Corps (a)Appointment of personnelSection 207(a)(1) of the Public Health Service Act (42 U.S.C. 209(a)(1)) is amended by inserting chiropractic, after nursing,.
 (b)Authorization of appointment of Doctors of ChiropracticSection 207 of the Public Health Service Act (42 U.S.C. 209) is amended by adding at the end the following new subsection:
				
 (j)Appointment of Doctors of ChiropracticDoctors of Chiropractic who are graduates of colleges of chiropractic whose graduates are eligible for licensure to practice chiropractic in a majority of the States of the United States, or approved by a body or bodies acceptable to the Secretary, shall be eligible for appointment as officers in the commissioned Regular Corps and the Ready Reserve Corps of the Public Health Service. The Secretary and the Surgeon General shall ensure that such Doctors of Chiropractic are trained, equipped, and otherwise prepared to fulfill applicable public health and emergency response service responsibilities in the Commissioned Corps..
			(c)Required placement of Doctors of Chiropractic into Public Health Service Commissioned Corps
 (1)In generalNot later than 90 days after the date of the enactment of this Act, the President, in consultation with the Surgeon General and the Secretary of Health and Human Services, shall commence the appointment of no fewer than 6 Doctors of Chiropractic into the commissioned Regular Corps and the Ready Reserve Corps of the Public Health Service.
 (2)ReportsThe Surgeon General shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health Education Labor and Pensions of the Senate quarterly reports on all measures taken by the President, the Surgeon General, and the Secretary of Health and Human Services to carry out the provisions of this Act, including the amendments made by this Act. The first such report shall be submitted not later than 120 days after the date of the enactment of this Act.
 (d)Authorization of appropriationsOut of the total aggregate appropriations made available to the Department of Health and Human Services through annual appropriations Acts for fiscal years 2016, 2017, 2018, and 2019, $1,500,000 is authorized and shall be made available in each of such fiscal years only for the salaries and expenses necessary to carry out this Act.
			
